UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                             16 Cr. 210 (KPF)

ROBERT BELL,                                            ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      Defendant Bell’s VOSR hearing scheduled for June 30, 2021, at 10:00

a.m. will proceed by video conference. Access instructions will be provided in

advance of the hearing.

      SO ORDERED.

Dated: June 3, 2021
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
